Cite as 2022 Ark. 188
                     SUPREME COURT OF ARKANSAS
                                                Opinion Delivered:   October 20, 2022
 IN RE ARKANSAS CONTINUING LEGAL
 EDUCATION BOARD




                                        PER CURIAM

       Kelsey Bardwell of Harrison is reappointed to the Continuing Legal Education Board

for a three-year term to expire on October 20, 2025.                 Ms. Bardwell is an at-large

representative.

       Tjuana Byrd of Little Rock is reappointed to the Continuing Legal Education Board

for a three-year term to expire on October 20, 2025. Ms. Byrd is an at-large representative.

       Amber Wilson Bagley of Little Rock is reappointed to the Continuing Legal

Education Board for a three-year term to expire on October 20, 2025. Ms. Bagley represents

the Second Congressional District.

       The court extends its sincere appreciation to Ms. Bardwell, Ms. Byrd, and Ms. Bagley

for accepting reappointment to this important board.